Case 3:20-cv-00487-FLW-LHG Document 1-3 Filed 01/15/20 Page 1 of 10 PageID: 14




                           Exhibit
                                     3
Case 3:20-cv-00487-FLW-LHG Document 1-3 Filed 01/15/20 Page 2 of 10 PageID: 15




   October 16, 2019

   VIA FEDEX and EMAIL: info@firstdomains.com
   Mr. Joseph Parvin
   Domains For Sale, LLC dba First Domains
   9 Brendan Place
   Princeton Junction, NJ 08550

   Re: Markos v. Domains For Sale, LLC dba First Domains
       Our File No.: 00520-0017


   Dear Mr. Parvin,

   We write on behalf of our client Steven LaMont Markos, a photographer, for purposes of
   resolving a case of copyright infringement against you by our client. This demand is
   privileged from disclosure pursuant to FRE Rule 408.

   Please provide this letter to your general liability insurance carriers or other providers of
   insurance that may cover this claim.

   Steven LaMont Markos (“Markos”)
   Our client is an experienced professional photographer who makes a living from
   photography. Markos owns and operates the website, National Park Planner,
   www.npplan.com. Markos started National Park Planner in 2014 to bring to the public
   first-hand coverage of the over 400 National Parks that make up America’s National
   Park System, including summaries of the park’s amenities and professional photographs
   of the terrain.

   Markos retains all copyrights to his photographs. Markos licenses his copyrighted
   Works, such as the one in this case, for commercial use.

   In 2015, Markos created an image entitled “Cherokee-County01”, hereinafter referred to
   as the “Work.”

   The Work at issue is shown below. At the time the Work was created, Markos applied
   Copyright Management Information to the an image.
Case 3:20-cv-00487-FLW-LHG Document 1-3 Filed 01/15/20 Page 3 of 10 PageID: 16
   Mr. Joseph Parvin
   Domains For Sale, LLC dba First Domains
   October 16, 2019
   Page 2




   Markos registered the Work with the Register of Copyrights on March 25, 2018 and was
   assigned the registration number VA 2-098-080, a copy of which is enclosed.

   Infringement by Domains For Sale, LLC dba First Domains (“DFS”)
   The infringement at issue was identified on July 11, 2019. We have enclosed
   contemporaneous evidence of the infringement by DFS. In addition to the infringement,
   Markos' photograph was very obviously cropped as shown on the attached.

   You have employed our client’s Work in at least the manner indicated in the evidence
   attached. Your unauthorized use commenced on at least the date indicated above. You
   are fully aware that the Work you used is our client’s Work. No one from your
   company ever sought a license from our client to use the Work for any purpose.

   You have copied, displayed and distributed our client's Work without permission,
   license or consent. The use of a creator's photographic image without written consent or
   license violates the United States Code, Title 17, and The Copyright Act. The Copyright
   Act provides for entry of an injunction directing removal of the offending materials
   pending litigation. This letter shall serve as formal notice that you immediately cease
   and desist all unauthorized uses of our client’s Work. Any such further uses shall be at
   your peril.

   If you possess a contract, license, agreement or writing on which you will rely for
   authorization of your use of our client’s Work, please provide us with this evidence so
   we may avoid further controversy or litigation. Otherwise, we will be forced to assume
   that your use violated the law.
Case 3:20-cv-00487-FLW-LHG Document 1-3 Filed 01/15/20 Page 4 of 10 PageID: 17
   Mr. Joseph Parvin
   Domains For Sale, LLC dba First Domains
   October 16, 2019
   Page 3

   Damages
   Copyright law provides several different elements of compensation to Markos when a
   work is infringed or altered. Section 504 permits Markos to recover actual damages plus
   “any additional profits of the infringer that are attributable to the infringement and are
   not taken into account in computing the actual damages,” or statutory damages of up to
   $150,000 per work infringed if the registration predated the infringement, Markos can
   present both damages theories to the jury and select the higher award any time prior to
   entry of judgment.

   Academic studies have demonstrated that the use of good quality photographs more
   effectively market and advertise products and drive sales. Markos' photographs are of
   the highest quality. Markos' photographs are also scarce since he is one of the only
   sources of such quality photographs.

   Markos' damages are not limited to what he would have agreed to license the Work for
   prior to the infringement. Rather, Markos' actual damages will be measured by the fair
   market value of the photograph considering DFS' use to sell and promote its business.
   Markos' actual damages must be measured in light of DFS' use of Markos' high quality
   and unique Work.

   This is consistent with federal courts’ approach to broadly construing the term “actual
   damages” to favor victims of infringement. See, e.g., Davis v. Gap, Inc., 246 F.3d 152, 164
   (2d Cir. 2001). The fair market value approach for calculating damages is an accepted
   approach to valuing the defendants’ uses of photographs. See Leonard v. Stemtech Int'l,
   Inc., Nos. 15-3198, 15-3247, 2016 U.S. App. LEXIS 15565 (3d Cir. Aug. 24, 2016). In
   addition, Markos can offer evidence of the actual cost to take the photograph infringed
   on a time and materials basis.

   Section 504 of the Copyright Act permits Markos to recover actual damages plus “any
   additional profits of the infringer that are attributable to the infringement and are not
   taken into account in computing the actual damages.” Therefore, Markos will also be
   entitled to DFS' profits from the infringement, based upon the revenue DFS earned in
   connection with the use of Markos' Work.

   Alternatively, Markos could seek statutory damages for infringement in an amount of
   up to $30,000 per work infringed if the registration predated the infringement. There is
   also the possibility that a judge or jury could determine that DFS' infringement was
   willful. If DFS' infringement was shown to be willful, the statutory damage award
   would increase to an amount up to $150,000 per work infringed.
Case 3:20-cv-00487-FLW-LHG Document 1-3 Filed 01/15/20 Page 5 of 10 PageID: 18
   Mr. Joseph Parvin
   Domains For Sale, LLC dba First Domains
   October 16, 2019
   Page 4

   Demand
   In order to determine how to proceed, please provide us with information and
   documents showing:

    1.    the full nature and extent of the use of our client's Work, in any and all formats;

    2.    representative copies in any and all tangible form and media in which our
          client's Work was incorporated or employed; and

    3.    the source of the Work.

   Upon receipt of this information we will consider and determine an appropriate amount
   required to be paid to our client in compensation.

   Please carefully consider this letter and the associated exhibits and provide them to your
   attorneys and insurance carriers. If we do not receive a response from you or a
   representative by October 30, 2019, we will take further steps to protect our client’s
   rights. We look forward to your prompt response.

   Sincerely,

   SRIPLAW




   Joel B. Rothman

   JBR/bmb
   Enclosures
         Case 3:20-cv-00487-FLW-LHG                         Document 1-3 Filed 01/15/20 Page 6 of 10 PageID: 19
/,, C ertificate of Registration
               .STAT            This Certificate issued under the seal of the Copyright
                                 Office in accordance with title v,United States Code,
                                 attests that registration has been made for the work

   ,'6                           identified below. The information on this certificate has
                                 been made a part of the Copyright Office records.             Registration Number

     1)   ,s
               '1870   7                                                                       vA 2-098-080
                                                                                               Effective Date of Registration:
                                                                                               March 25,2018
                                 kk^1",#-,sandDirec,.r
      Copyright Registration for a Group of Published Photographs
      Registration issued pursuant to 37 C.F.R. g 202.4(i)
                 For Photographs Published: February ll, 2015 to October 09,2015

       Title

                                   Title of Group:     National Park Planner 2015 Miscellaneous
                 Number of Photographs in Group:        135

                       .   Individual Photographs:     Audubon-Acres-01, Audubon-Acres-02, Audubon-Acres-03, Audubon-Acres-
                                                       05
                                         Published:    February 2015

                       o   Individual Photographs:     Brainerd-O2, Brainerd-03, Brainerd-04, Brainerd-05, Brainerd-06, Brainerd-07
                                         Published:    February 2015

                       o   IndividualPhotographs:      Cherokee-CountyOl, Cherokee-CountyO2,Cherokee-County03, Cherokee-
                                                       CountyO4, Cherokee-County05, Cherokee-CountyO6, Cherokee-County07
                                         Published:    February 2015

                       r   IndividualPhotographs:      Cherokee-Museum-02, Cherokee-Museum-03, Cherokee-Museum-04,
                                                       Cherokee-Museum-06, Cherokee-Museum-07, Cherokee-Museum-O8,
                                                       Cherokee-Museum- 10, Cherokee-Museum- I I
                                         Published:    February 2015

                       e   IndividualPhotographs:      Conrad-Cabin
                                         Published:    February 2015

                       .   Individual Photogriphs:     David-Crockett-O2, DaVid{ibckett-O3,David-CfoCkett-04, DaVicl-Crockett-
                                                       05, David-Crockett-06, David-Crockett-O7, David-Crockett-08
                                         Published:    February 2015

                       o   IndividualPhotographs:      Giles-County-01, Giles-County-02, Giles-County-03, Giles-Counry-04, Giles-
                                                       County-O5, Giles-County-06, Giles-County-O7
                                         Published:    February 2015

                       r   IndividualPhotographs:      Hermitage02, Hermitage03, Hermitage04, Hermitage05, Hermitage06,
                                                       Hermitage0T, Hermitage08, HermitageO9, Hermitagel 0
                                        Putrlished:    February 2015

                       o   IndividualPhotographs:      Junaluska-01, Junaluska-02, Junaluska-03, Junaluska-04, Junaluska-05,
                                                       Junaluska-07
                                        Published:     February 2015


                                                                                                                          Page   I of 3
Case 3:20-cv-00487-FLW-LHG Document 1-3 Filed 01/15/20 Page 7 of 10 PageID: 20




                                      Martin-House-
         IndividualPhotographs;
                     Published:       FebruarY 2015
                                                                              Red-Clay-15, Red-Clay'16, Red-
                                       Red-Clay-12, Red-Clay-13, Red-Clay-14,          neo-ctav-z 1' Red-Clav-22
         Individual Photographs:                    n"a-cl"v]ie,'il a6-
                                                                      1 e nea-ciav-zo'
                                                                              :
                                       Clay- 1 7,
                         Published:    February 2015


          rndividuar photographs,                                                          l'##H::H?3'
                                       fiil:'#llllil31, lil:;-M:::1il3i, lil.,i.MXlllil3i,
                         Published: February 2015

          rndividua,photographs, 3H1iffi';il-B:1il:i:-31, Siliil"TiXil-fiilffi-3?:iil":l'l3li-3:flffi-3?:
                                                                                   Smith-Trail-Delaware-10,
                                 Smith_Trail_D"'"*"r" ol, Smith-Trail-D"iu*ur"-08,
                                        Smith-Trail-Delaware- I I
                          Published:    February 2015


        r IndividualPhotographs: Smith-Trail-Main
                                          /U ll
                          Published: February                                                                                  --
                                                                                                                               --
                                                                                                                               --
        . rndividua,photographs: 3l'11;lil-i;Y,l?lxl,',"*             3il'!Hfl+xll#1{"o"i illHl{Tarvrand-                       1-
                                                                                                                                r--
                                         Marytand_06,    iffi   ri;;il_rr/Iuivruno-oz' Smith-Trail-Maryland-08
                          Published:     February2015                                                                           -t
                                                                                                                                -
                                                                                                                                a--

        . rndividua'Iphotographs:                                                                l#ililxi-    *'                -
                                                                                                                                -f
                                         ilxiil:lil;T'Jiliillt?iii$1!tx}l;lal'J'1r'1nl+iii       smith-Trail-
                                                                    Smith-Trail-Pennsylvania-08,
                                         smirh_Trail-p"""rvi"""i":oi, p"rrtvr"unlu- r o, Smith-Trail-Pennsvlvania-       1'     --
                                                     d; 3ffi -i*ii
                                                                                                                     1
                                         pennsylvania
                                         Smith-Trail-PennsYlv ania- I 2
                                                                                                                                 --a
                                         FebruarY 2015                                                                        :<--
                                                                                                                              =-
                           Published:
                                                                                                                              <-
                                                                                                                              >-
         .    rndividua, photographs:
                                          :ililffiixllYii?ilii8l,3illlffill,iYi:Eili:!!:lililtli:ljElliii:
                                                                                                                              =-
                                                                                                                              =-
                                                                                                                              ,6:
                                                                                                                              i-\-
                                                               smith-Trail-viriiniaog, Smith-Trail-virginia09'
                                          Smith-Trail-Virliniaoz,
                                                                                                                              (o-
                                                                                                                              @-
                                                                                        t, Smith-Trail-virginial2'
                                          Smith-Trail-Vtliniato, smith-Trail-virilniat Smith-rrail-Virginial5                  oo-
                                          smith-rrail-vffii;i;:  s.iir' ii.il viriinlat+,                                      X-
                                                                                                                               CDI-
                           Published:     FebruarY 2015                                                                        --
                                                                                                                               rv-


         r     Individual Photographs:
                                       Waterloo-L-anding-01' Waterloo-Landing-02                                                     --
                            Putnstrea:     February 2015                                                                              -E
                                                                                                                                      I
                                                                                                                                       -
          r rndividuarphotographs: 3[l::-il::-39t,313ffi-ll;:.;8l1,3[ffi:-$;::3fi,3l3lli:lllJ'31?'                                     -
                                                                                                                                      -Il
                                                                                Stones-River-O7 8
                                           Stones-River-Of O' Stontt-River-077'                                                        -
                            Published:     MaY 2015                                                                                    I
                                                                                                                                       f


          r    Individual Photographs:
                                       Blue-Ridge-Parkway-221                                                                             -
                            Puitisirea:     SePtember2015                                                                                 -
                                                                                                                                          I
                                                                                                                                          I



             . IndividualPhotographs: Blue-Ridge-Parkway-990
                                              2015
                             Puf,tisirea: October

   ComPletion/Publication

                                                                                                                 Page 2 of 3
  Case 3:20-cv-00487-FLW-LHG Document 1-3 Filed 01/15/20 Page 8 of 10 PageID: 21



                  Year of Completion:      2015
  Earfiest Publication Date in Group:      February 17,2015
   Latest Publication Date in Group:       October 09,2015
           Nation of First Putrlication:   United States




Author
                   o          [uthor:      Steven LaMont Markos
                     AuthorCreated:        photographs
                 Work made for    hire:    No
                          Citizen oft United States
                        Domiciled in: United States
                         Year Born: 1964

-CopyrQ-nfClaimarit-

                Copyright Claimant: Steven LaMont Markos
                                           2606 Waters Edge Trail, Roswell, GA, 30075, United States



Rights and Permissions

                               Name:       Steven LaMont Markos
                               Email:      info@npplan.com
                           Telephone:      (404)652-0532
                            Address:       2606 Waters Edge Trail
                                           Roswell" GA 30075 United States

Certification
                                Name:      Steven LaMont Markos
                                 Date:     March 25,2018




              Qqpy-rig!_t Office_notes: Regardi4g title information: Deposit contains complete list of titles   t_haJ
                                        correspond to the individual photographs included in this group.

                                           Regarding group registration: A group of published photographs may be
                                           registered on one application with one filing fee only under limited
                                           circumstances. ALL of the following are required: l. All photographs (a) were
                                           created by the same author AND (b) are owned by the same copyright claimant
                                           AND (c) were published in the same calendar year AND 2. The group contains
                                           750 photographs or less AND 3. A sequentially numbered list of photographs
                                           containing the title, file name and month of publication for each photograph
                                           included in the group must be uploaded along with other required application
                                           materials. The list must be submitted in an approved document format such as
                                           .XLS or .PDF. The file name for the numbered list must contain the title of the
                                           group and the Case Number assigned to the application.




                                                                                                                  Page 3 of 3
Case 3:20-cv-00487-FLW-LHG Document 1-3 Filed 01/15/20 Page 9 of 10 PageID: 22
Case 3:20-cv-00487-FLW-LHG Document 1-3 Filed 01/15/20 Page 10 of 10 PageID: 23
